Citation Nr: 0911361	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disorder claimed as skin rash, to include as secondary to 
exposure to herbicides during service.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which declined to reopen a 
claim for service connection for a skin rash.   

There was a prior final decision on this matter.  Thus, 
before reaching the underlying claim of entitlement to 
service connection, the Board must first determine that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of the 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas v. Nicholson, 20 Vet. App. 257 (2006), 
including this one.  As explained below, all appellate 
actions on that matter have been concluded, and that stay has 
now been lifted.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir 
2008);  Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525).  Therefore, the adjudication of the claim on appeal 
here may be  completed.  

The Veteran testified before the undersigned in June 2008 at 
a travel board hearing at the RO.
 

FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO in part, denied 
service connection for a  skin disorder claimed as skin rash; 
and the appellant did not perfect an appeal as to that 
decision.

2.  Some of the additional evidence received since the July 
1995 rating decision relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a skin disorder claimed as skin rash, and raises a reasonable 
possibility of substantiating the claim. 

3.  The preponderance of the evidence is against a finding 
that a chronic skin disorder claimed as skin rash was present 
in service or manifested itself to a compensable degree 
within a year following separation from active duty; and 
there is no competent medical evidence that any current skin 
conditions are related to service.

CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied service 
connection for a skin rash became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008). 

2.  The evidence received since the July 1995 rating decision 
is new and material; and the requirements to reopen service 
connection for a skin rash have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2008).

3.  A skin disorder claimed as skin rash was not incurred in 
or aggravated during military service; and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the appellant with a notice letter 
that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The claimant must also be notified of what 
constitutes both "new" and "material" evidence pertaining to 
the unestablished elements in order to reopen the previously 
denied claim. Id.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating the claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (VA Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  With respect to the 
claim to reopen, in view of the Board's favorable decision to 
the extent of reopening the claim for service connection, 
further assistance is unnecessary to aid the appellant in 
substantiating the reopening claim on appeal.

Regarding the underlying claim for service connection, by way 
of a January 2006 letter and a February 2007 statement of the 
case, VA notified the appellant of the information and 
evidence needed to substantiate and complete a claim.  This 
notice discussed the matter generally, and specifically 
addressed the claimed issue, including notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of records pertinent to the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA has fulfilled its duty to 
assist the appellant by obtaining identified and available 
evidence needed to substantiate the claim.  The claim was 
subsequently readjudicated in the statement of the case.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  The claimant 
was provided the opportunity to present pertinent evidence.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


II.  Analysis

The appellant seeks to reopen a claim for service connection 
for a skin rash, and ultimately to be granted service 
connection for that claimed disability. 

A.  Claim to Reopen Based on New and Material Evidence

A claimant has one year from notification of a RO rating 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  
38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302.  If not 
perfected within the allowed time period, rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  

There was a prior final decision.  Thus, before reaching the 
underlying claim of entitlement to service connection, the 
Board must first determine that new and material evidence has 
been presented in order to establish its jurisdiction to 
review the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under VA law for reopening claims previously denied in a 
final decision, "New" evidence is defined as evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is defined as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008). 

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the June 1996 rating decision.

The evidence received subsequent to the last final decisions 
in this case is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).


Reopening Service Connection for a Skin Disorder

Prior to the current appeal, a claim for service connection 
for a skin disorder was most recently denied in a July 1995 
rating decision.  That decision became final because the 
Veteran failed to enter a timely appeal.  38 U.S.C.A. § 
7105(b),(c); 38 C.F.R. § 20.302.   

In December 2005, the RO received the appellant's application 
to reopen a claim for service connection for a skin rash.  
Thereafter, in a September 2006 rating decision, the RO 
declined to reopen the claim for service connection for a 
skin rash, and the Veteran appealed.  

The evidence available at the time of the July 1995 rating 
decision included service treatment (medical) and personnel 
records, and reports of VA treatment records.  In the July 
1995 rating decision (last final decision on the matter), the 
RO determined that the evidence did not establish that the 
Veteran presently had a skin rash disorder.  The record at 
the time reflects that the Veteran did not report for a 
scheduled examination that would have addressed this matter 
prior to the rating decision.  

Based on the foregoing, the evidence missing at the time of 
the last final decision on the matter, and necessary to 
reopen the claim, would be any new evidence addressing 
whether there is a current skin disorder, claimed as skin 
rash.  Other evidence that would be material-relating to an 
unestablished fact necessary to substantiate the claim-would 
be competent evidence of a nexus between any current disorder 
and service.  Any such material evidence which has not 
previously been submitted would meet criteria for reopening 
the Veteran's claim.  

As more fully discussed in the sections below, evidence 
received since the July 1995 rating decision includes medical 
evidence showing a current skin disorder; as well as medical 
evidence addressing the question of nexus.  

In sum, the evidence not previously available and that has 
been received since the last final decision on the matter 
relates to unestablished facts necessary to substantiate the 
claim, that is, it relates to whether there is a present skin 
disorder.  38 C.F.R. § 3.156 (2008).  The new evidence 
includes diagnoses of skin conditions, not shown to be 
present at the time of the prior final decision in July 1995.  

Thus, at least some of the new evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial, and raises a reasonable possibility of 
substantiating the claim.  Though new evidence regarding 
nexus is not favorable to the Veteran's claim, and thus does 
not raise a reasonable possibility of substantiating the 
claim, that evidence is nevertheless material in the sense 
that it relates to an unestablished fact necessary to 
substantiate the claim, as it relates to the question of 
nexus.

In short, the new evidence relates to unestablished facts 
necessary to substantiate the claim-in-service injury, 
current diagnosis, and nexus to service-since previously, 
the final decision was based in part on a determination that 
there was no current diagnosis of disability.  Thus, the 
evidence received since July 1995 is both new and material, 
and the requirements have been met to reopen the Veteran's 
claim.  
 	
B.  Review of the Service Connection Claim on the Merits

Because new and material evidence has been presented and the 
claim reopened, the Board's jurisdiction to review the merits 
of the previously denied claim is established and the Board 
must now consider the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

Factual Background

Service treatment (medical) records show that the Veteran was 
seen at various times for different skin-related conditions.  
These records show that he had clinic visits receiving 
treatment and/or assessments for: jock rash (March 1973); 
complaints of Athlete's feet (April 1973); tinea pedis with 
rash in between legs and also Athlete's foot (August 1973); 
gonorrhea (October 1973); irritation of the penis (January 
1974); complaints of a rash in the crotch area (July 1974, 
determined to be caused by excessive heat and friction); 
ingrown toenail-thought to may have fungus (May 1974); 
moderate shaving rash with burning of skin (February 1975); 
complaints of burning to back with one year history, with a 
concluding impression of heat condition, bumps (September 
1975).  
 
The report of a September 1975 examination for the purpose of 
release from active duty shows that the clinical evaluation 
for skin was normal at that time, with no relevant 
abnormalities noted.  

The report of a January 2006 VA examination shows that the 
Veteran reported an onset of a skin condition, particularly a 
groin rash with onset in 1973 while in service.  The Veteran 
reported that he initially had an eruption of red pimples 
over the back that continued to flare in the heat.  His most 
bothersome symptoms were fine bumps that were constantly on 
his back since 1973.  He reported complaints that these were 
very itchy, causing him to rub them.  

After examination, the report contains diagnoses of (1) 
follicular prominence with pruritus, possibly keratosis 
pylorus or irritant dermatitis;(2) tinea cruris; and (3) 
infected epidermal inclusion cyst.  The examiner concluded 
with an opinion that the current skin condition was not 
related to the Veteran's in-service treatment for skin rash.  
In this regard, the examiner noted that the current condition 
appeared to be the condition he had in service, namely tinea 
cruris, which had been constant according to the Veteran, but 
its persistence is not due to in-service treatment that he 
received.

The claims file contains reports of VA treatment visits dated 
from 1995 to May 2006.  The first treatment record showing a 
skin condition is dated in January 2006.  At that time, the 
Veteran reported complaints of a cyst of the middle of his 
back.  On examination, there was a three inch cyst, which was 
hard, red in color and indurated.  When seen a few days later 
that month, the skin was indurated, with an infected cyst on 
the back with no discharge.  

When seen two days later in January 2006, this was diagnosed 
as an abscess (infected wound)/infected sebaceous cyst, which 
was treated by incision and drainage.  The Veteran reported 
an eight month history of sebaceous cyst with draining pus.  
VA treatment records in February 2006 show continued 
treatment.  By mid-February 2006 the impression was that of 
status post incision and drainage of infected cyst on back, 
which is healing well with no signs of infection.

During an August 2006 VA examination, the Veteran reported 
that he had blackheads that turn into cysts, and that the 
first time was in service in 1973 when he was exposed to 
Agent Orange.  He reported that in the last two years, some 
of these had turned into cysts and he had surgery.  He 
reported also that he gets itching on the back with these 
bumps.  He also reported complaints of jock itch, which he 
reported developed in the 1970s and never resolved.  

After examination, the examination report contains a 
diagnosis of folliculitis, tinea cruris, and lichen simplex 
chronicus in the right groin, "dilated porto di winer" on 
the left upper back, and resolved inflamed epiderma inclusion 
cysts on the right lower back.  The examiner commented 
generally that these are fairly common findings seen in the 
general population.  The examiner further opined that he 
could not comment on whether these findings were related to 
the Veteran's service in Vietnam or exposure to Agent Orange.   

The Veteran testified at a travel board hearing in June 2008.  
At that time he testified that he did not serve in Vietnam 
but did serve offshore (near shore) of Vietnam.  The 
transcript of that hearing shows that the Veteran testified 
that he had a skin disorder previously in the groin area and 
presently affecting other parts.  He testified that he first 
went to VA for treatment approximately three years before the 
hearing, in 2005.

Service Connection Legal Authority and Analysis of Claim

Service connection for a disorder in general requires medical 
evidence of a disability, which is the result of disease or 
injury incurred in or aggravated by service; or which is 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a), 3.310.  

Additionally, certain chronic diseases, including arthritis, 
brain hemorrhage or thrombosis, and other organic diseases of 
the nervous system, may be presumed to have been incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

In part, the Veteran bases his claim on exposure to Agent 
Orange while serving during the Vietnam Era.  Under the 
provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed 
to an herbicide agent, including Agent Orange, during active 
military, naval, or air service and has a disease listed in 
38 C.F.R. § 3.309(e), such disease shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
type II diabetes mellitus. 

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (under 38 C.F.R. § 3.2 
(2008), the definition of the "Vietnam Era" for Veterans who 
served in Vietnam).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held: that service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. §3.307(a)(6)(iii). VAOPGCPREC 
27-97 (July 23, 1997).  The opinion also held that the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), which is the case here.

In a case similar to this one, Haas v. Peake, 525 F.3d 1168 
(Fed. Cir 2008), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) upheld the Board's 
interpretation that, for purposes of applying the presumption 
of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
the serviceman must have actually been present at some point 
on the landmass or the inland waters of Vietnam during the 
Vietnam conflict.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir 
2008).  In that case, the Veteran stated that while serving 
aboard the U.S.S. Mount Katmai, he often saw large clouds of 
chemicals being dropped by aircraft over the forests, and 
that these clouds would drift out over the water because of 
prevailing offshore winds and would engulf his ship.

In that decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  He was not entitled, however, to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."
       
After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), following 
a supplemental opinion by the Federal Circuit in October 2008 
(Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), that 
appellant appealed the Federal Circuit decision to the 
Supreme Court.  Following a stay of Haas-related cases (see 
Ribaudo v. Nicholson, 21 Vet. App. 16 (2007)), that Veteran 
filed a petition for a writ of certiorari to the Supreme 
Court, which the Supreme Court denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  

In sum, at the end of that legal process, the basic rule of 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008) applies.  That 
is, for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict. 

Thus, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, 
or a veteran is shown otherwise to have been exposed to an 
herbicide agent during active service, that veteran is 
entitled to the presumption of service connection for certain 
disorders listed under 39 C.F.R. § 3.309(e).  The list of 
disorders includes the skin disorder of chloracne or other 
acneform diseases consistent with chloracne.  See 39 C.F.R. § 
3.309(e).   

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed. Reg. 
341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 
Fed. Reg. 32,345-32,407 (June 12, 2007).  

The basis of the Veteran's claim specifically includes the 
theory that service connection is warranted based on the 
special presumptions regarding exposure to herbicide agents.  
In this case, however, the Veteran is not shown to have 
visited the landmass of Vietnam or inland waters; nor, are 
any of the conditions diagnosed for the Veteran listed among 
the presumptive diseases for which service connection may be 
granted on the basis of exposure to herbicides under 38 
C.F.R. § 3.309(e). Therefore, service connection may not be 
granted for any currently diagnosed skin conditions on the 
basis of the presumptive regulatory provisions just 
discussed.

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by evidence showing that a disorder 
resulting in disability is, in fact, causally linked to such 
exposure-with evidence of actual exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113 
and 1116, and 38 C.F.R. § 3.303.  And more generally, service 
connection may of course be established on a direct basis, if 
there is medical evidence otherwise linking a current 
diagnosis to service.  38 C.F.R. § 3.303.

Thus, even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for a skin disorder, claimed as skin rash.  While 
the Veteran is shown to have had various skin-related 
conditions at different times in service, on examination 
close to discharge, the evaluation of the skin was normal.  

Further, after service the Veteran has been diagnosed with 
different skin conditions; however, while generally there are 
VA treatment records on file beginning in 1995, the first 
medical evidence of any skin condition is not until 2006, 30 
years after service.  At that time, in January 2006, the 
Veteran was seen for complaints of a cyst of the back.  That 
condition was treated and apparently resolved as reflected in 
February 2006 VA treatment record noting that the incision of 
the cyst was healing well with no signs of infection.

Post-service medical records showing no indication of a skin 
disorder until 30 years after service, is probative evidence 
against a nexus with service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

Although the Veteran has testified and generally attested as 
to his belief that his claimed skin disorder is related to 
service, as a layman without appropriate medical training and 
expertise, the Veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on a medical matter. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, 2 Vet. App. 492. 

Furthermore, there are no medical opinions or other competent 
evidence that link any skin condition to service, to include 
exposure to herbicides.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  At both VA examinations discussed above, examiners 
did not provide opinions favorable to the Veteran's claim.  

At the January 2006 examination, the examiner opined that the 
current skin condition was not related to the in-service 
treatment for skin rash, even though the Veteran had tinea 
cruris in service and also recently had the same condition.  
The examiner at the August 2006 VA examination opined that 
generally the diagnosed conditions are fairly common findings 
seen in the general population.  Neither of these opinions 
lends support to the Veteran's claim, and on the contrary, 
they indicate that the current skin condition is not related 
to service.
 
Based on the foregoing, the Board concludes that the claim 
for service connection for a skin disorder claimed as skin 
rash must be denied. After considering all the evidence, the 
Board finds that the preponderance of the evidence is against 
the claim.  In reaching this decision, the Board considered 
the "benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this matter 
on that basis. 38 C.F.R. § 3.102 (2008); 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
disorder.

Service connection for a skin disorder is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


